Title: [Diary entry: 24 April 1790]
From: Washington, George
To: 

Saturday 24th. Left Mr. Youngs before 6 Oclock, and passing Musqueto Cove, breakfasted at a Mr. Underduncks at the head of a little bay; where we were kindly received and well entertained. This Gentleman works a Grist & two Paper Mills, the last of which he seems to carry on with Spirit, and to profit—distc. from Oyster bay 12 Miles. From hence to Flushing where we dined is 12 more & from thence to Brooklyne through Newton (the way we travelled and which is a mile further than to pass through Jamaica) is 18 miles more. The land I passed over to day is generally very good, but leveller and better as we approached New York. The soil in places is intermixed with pebble, and towards the Westend with other kind of stone which they apply to the purposes of fencing which is not to be seen on the South side of the Island nor towards the Eastern parts of it. From Flushing to New Town 8 Miles, & thence to Brooklyn, the Road is very fine, and the Country in a higher State of Cultivation & vegitation of Grass & grain forwarded than any place else I had seen—occasioned in a great degree by the Manure drawn from the City of New York. Before Sundown we had crossed the Ferry and was at home.  Observations This Island (as far as I went) from West to East seems to be equally divided between flat, & Hilly land—the former on the South next the Sea board & the latter on the No. next the Sound. The high land they say is best and most productive but the other is the pleasantest to work except in wet seasons when from the levelness of them they are sometimes (but not frequently having a considerable portion of Sand) incommoded by heavy & continual rains. From a comparitive view of their Crops they may be averaged as follow. Indian Corn 25 bushels—Wheat 15—Rye 12—Oats 15 bushels to the Acre. According to their accts. from Lands highly manured they sometimes get 50 of the first, 25 of the 2d. & 3d. and more of the latter. Their general mode of Cropping is—first Indian Corn upon a lay, manured in the hill, half a shovel full in each hole (some scatter the dung over the field equally)—2d. Oats & flax—3d. Wheat with what Manure they can spare from the Indian Corn land. With the wheat, or on it, towards close of the snows, they sow Clover from 4 to 6 lb; & a quart of Timothy seed. This lays from 3 to 6 years, according as the grass remains, or as the condition of the ground is, for so soon as they find it beginning to bind they plow. Their first plowing (with the Patent, tho’ they call it the Dutch plough) is well executed at the depth of about 3 or at most 4 Inches—the cut being 9 or 10 Inches & the sod neatly & very evenly turned. With Oxen they plough mostly. They do no more than turn the ground in this manner for Indian Corn before it is planted; making the holes in which it is placed with hoes the rows being marked off by a stick. Two or three workings afterwards with the Harrows or Plough is all the cultivation it receives generally. Their fences, where there is no stone, are very indifferent; frequently of plashed trees of any & every kind which have grown by chance; but it exhibits an evidence that very good fences may be made in this manner either of white Oak or Dogwood which from this mode of treatment grows thickest, and most stubborn. This, however woud be no defence against Hogs.